Citation Nr: 0800431	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  97-34 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for right shoulder 
bicipital tendonitis and bursitis, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for dorsolumbar 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to October 
1982, and from December 1988 to December 1994.  This appeal 
comes before the Board of Veterans' Appeals (Board) from 
March 1997 and January 2002 rating decisions of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  The veteran subsequently moved to 
Florida, and his claims folder was transferred to the St. 
Petersburg, Florida, RO.  These issues were remanded for 
further development in February 2005, and now return again 
before the Board.

The Board also points out that the issue of service 
connection for prostatitis, which was also remanded in 
February 2005, was granted by a May 2006 rating decision, and 
is therefore no longer before the Board.  Therefore, the 
remaining issues in appellate status are as noted above.


FINDINGS OF FACT

1.  Right shoulder bicipital tendonitis and bursitis is 
currently manifested by pain and no more than slight 
limitation of motion.

2.  Cervical strain is currently manifested by pain and no 
more than slight limitation of motion, with no evidence of 
muscle spasm.

3.  Dorsolumbar strain is currently manifested by pain and 
no more than slight limitation of motion, with minimal 
evidence of muscle spasm.


CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 10 percent 
for right shoulder bicipital tendonitis and bursitis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5019, 5201 (2007).

2.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's cervical strain, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-8526 
(2007).

3.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's dorsolumbar strain, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-8526 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2001, June 2001, and April 2005, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims for increased rating; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service and VA, as well as private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated several 
times in conjunction with his claim.  The duties to notify 
and assist have been met.

Historically, the Board points out that service connection 
for all of these disabilities was granted by a January 1996 
rating decision.  That decision was based on service medical 
records which showed that the veteran incurred all of these 
disabilities in service, and on a VA examination.  In 
October 1996 the veteran applied for an increased rating for 
all of these conditions.  A March 1997 rating decision 
continued the veteran's evaluations for all these service 
connected disabilities, and this appeal ensued.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the 
record have been considered, as required by Schafrath.  
Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2007).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The veteran's right shoulder disability is currently rated 
as 10 percent disabling under Diagnostic Code 5019.  This 
code provides that bursitis is to be rated on limitation of 
motion of affected part as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5019 (2007).

The shoulder disability may be rated for limitation of 
motion of the arm under Diagnostic Code 5201.  The record 
indicates that the veteran is right-hand dominant.  Under 
that code, for the right shoulder (dominant), a 20 percent 
rating is warranted for limitation of motion at shoulder 
level, a 30 percent rating for limitation midway between 
side and shoulder level, and a 40 percent rating for 
limitation to 25 degrees from the side.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees. 

As to the veteran's claim of entitlement to increased 
ratings for his lumbar strain and cervical strain 
disabilities, while this appeal was pending, the provisions 
of VA's Schedule for Rating Disabilities pertaining to 
intervertebral disc syndrome were revised, effective 
September 23, 2002, and other amendments of the Schedule, 
addressing disabilities of the spine, were made effective 
September 26, 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  However, if the 
revised regulations are more favorable to the veteran, then 
an award of an increased rating based on a change in law may 
be granted retroactive to, but no earlier than, the 
effective date of the change.  See VAOPGCPREC 3-2003, 65 
Fed. Reg. 33422 (2000).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In 
addition, it was concluded that, as DC 5293 involves 
limitation of range of motion, a veteran could not be rated 
under DC 5293 for intervertebral disc syndrome based upon 
limitation of motion, and also be rated under, for example, 
DC 5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses. See VAOPGCPREC 36-97.

Prior to September 23, 2002, intervertebral disc syndrome 
was evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the cervical spine was rated as 10 
percent when slight, 20 percent when moderate, and a 30 
percent disabling was warranted when severe.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5290 (2002).  The veteran is 
currently in receipt of a 10 percent evaluation under this 
code for limitation of motion of the cervical spine.

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).  The veteran 
is currently in receipt of a 10 percent evaluation under 
this code for limitation of motion of the lumbar spine.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 20 percent evaluation 
is warranted where there are incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months. With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
rating is applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of 
all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment 
of a 40 to 100 percent evaluation for unfavorable anklyosis 
of the spine.  Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The incapacitating episode rating scheme 
set forth in Diagnostic Code 5243 is nearly the same as that 
utilized in the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could 
be evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that a higher rating is not warranted for the veteran's low 
back, right shoulder, or cervical spine disabilities.

Reviewing the evidence of record, the Board notes that the 
veteran has been seen periodically throughout the course of 
this appeal with complaints of back and shoulder pain, and 
limitation of motion due to pain.

The report of March 1997 VA examination of the right 
shoulder indicated that there was no instability or 
tenderness to palpation of the right shoulder.  Range of 
motion of the right shoulder was flexion of 110 degrees, and 
abduction to 140 degrees, with complete extension, internal 
rotation, and external rotation.  The examiner indicated 
that it appeared that the veteran was not doing his full 
effort for the range of motion. There was no muscle atrophy 
in the right shoulder and he had normal muscle structure.  
There was no objective evidence of pain on motion on any 
movements of the right shoulder.  The veteran was diagnosed 
with right shoulder bicipital tendonitis with bursitis.

A report of March 1997 VA spine examination indicated that 
the veteran had no postural abnormalities or fixed 
deformities of the back.  There was no evidence of muscle 
spasm in the lumbar or cervical paravertebral muscles.  He 
had full and complete range of motion of the cervical spine.  
He had full and complete range of motion of the lumbar 
spine, except that forward flexion was to 45 degrees, and 
backward extension was to 20 degrees.  Right and left 
lateral flexion was 25 degrees.  It was noted that the 
veteran was making less than a complete effort on range of 
motion testing.  There was no objective evidence of pain on 
motion of any movement of the cervical or lumbar spine.  
There was no muscle atrophy.  He had a normal muscle 
strength, and negative straight leg raising test and Lasegue 
sign bilaterally.

A June 1998 report of VA physical therapy noted a range of 
motion of the shoulder of 120 degrees.

A June 1998 VA examination of the veteran's right shoulder 
noted the veteran's report of severe pain in the posterior 
right shoulder.  Prior X-rays of the shoulder were noted to 
show mild degenerative joint disease.  Flexion and abduction 
were noted to be 150 degrees.  Internal and external 
rotation was noted to be 90 degrees.  The range of motion 
was stated to be not accurate because the veteran was not 
performing at full effort.  There was no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement of the right shoulder.  The veteran was diagnosed 
with right shoulder bicipital tendonitis and bursitis, 
asymptomatic.

A June 1998 VA examination of the veteran's back noted 
degenerative joint disease of the lumbar spine only.  He 
reported moderate cervical pain with radiation to shoulders 
and head.  He referred moderate low back pain with radiation 
to legs.  Range of motion of the cervical spine noted 
forward flexion of 10 degrees, right and left lateral 
flexion of 20 degrees, and left and right lateral rotation 
to 40 degrees.  Range of motion of the lumbar spine noted 
forward flexion of 30 degrees, backward extension to 10 
degrees, right and left lateral flexion to 15 degrees, and 
right and left rotation to 20 degrees.  The examiner 
indicated that these ranges of motion of the cervical and 
lumbar spine were not accurate because the veteran was not 
putting forth a full effort.  There was no objective 
evidence of painful motion in all movements of the 
cervicolumbar spine.  There was no evidence of muscle spasm, 
weakness, or tenderness to palpation.  There were no 
postural abnormalities and no fixed deformities.  There was 
no muscle atrophy.  The veteran was diagnosed with cervical 
dorsolumbar strain, asymptomatic.

A VA bone survey conducted in September 2000 noted 
degenerative changes at the glenohumeral joints and lateral 
sacralization of L5 on the left side. 

The report of VA examination of the spine in June 2001 noted 
complaints of intense pain of the neck and low back.  He 
reported two to three severe flare ups a year.  Flexion and 
extension of the neck were to 25 degrees.  Lateral bending 
was 15 degrees to the right and left.  Rotations right and 
left were 80 degrees.  For range of motion of the back, 
flexion was to 70 degrees, extension was to 10 degrees, 
lateral bending right and left were to 15 degrees, and 
rotation right and left were to 30 degrees.  Painful neck 
motion was noted at lateral 10 degrees.  Painful back 
flexion was noted at 70 degrees, and at 10 degrees 
laterally.  There was tenderness to palpation of C3 to C7 
paravertebral muscles bilaterally, and tenderness to 
palpation of L3 to S1 paravertebral muscles bilaterally.  No 
neurological abnormalities were noted.  The veteran was 
diagnosed with a cervical dorsolumbar strain.

The report of VA examination of the veteran's right shoulder 
in June 2001 noted that the veteran complained of deep 
posterior shoulder pain associated with range of motion and 
strength activities.  Right shoulder range of motion was 
reported as 180 degrees of abduction, 180 degrees of 
flexion, and 90 degrees of internal and external rotation.  
Pain was noted at internal rotation of 90 degrees.  There 
was no evidence of tenderness or weakness of the right 
shoulder.  The veteran was diagnosed with right bicipital 
groove tendonitis and bursitis.

A September 2001 CT of the lumbar spine noted a mild 
posterior diffuse disc bulge at L2-L3 and L3-L4, as well as 
mild hypertrophic facet and osteoarthritis changes, and 
spondylosis.

A December 2001 CT of the veteran's cervical spine noted a 
small central posterior disc protrusion at C3-C4, causing 
mild extrinsic mass effect on the spinal cord.

January 2002 private MRI of the cervical spine noted 
cervical muscle spasm and a small central posterior disc 
protrusion of C3-C4.

VA spine examination report of May 2002 noted that the 
veteran complained of constant severe neck and low back 
pain.  Flexion of the cervical spine was 5 degrees, 
extension was 10 degrees, lateral bending right and left, 
and rotation right and left were to 0 degrees.  Lumbar spine 
had flexion to 5 degrees, extension to 0 degrees, and 
lateral bending right and left of 5 degrees.  The veteran 
complained of pain with all motions of the neck and low 
back.  There was no cervical spasm, but tenderness to 
palpation at the paravertebral muscles and at trapezius was 
noted.  He also had a moderate lumbar spasm from L1 to L5.  
Manual muscle test was noted to not be reliable.  The 
examiner indicated that this was a poor physical 
examination.  The veteran complained of intense pain and 
inability to hold during manual muscle test.  The veteran 
was diagnosed with a cervical strain, a dorsolumbar strain, 
a small central posterior disc protrusion not secondary to 
his cervical strain, and a bulging disc of L2-3 and L3-4, 
not secondary to a dorsolumbar strain.  The examiner noted 
that the disc protrusions and bulging discs were not related 
to the veteran's cervical strain and lumbar strain because 
they were not noted on CT reports performed shortly after 
service.

October 2003 X-rays of the cervical spine were normal.

The veteran underwent a VA orthopedic examination in March 
2004.  At that time, the veteran reported pain in the right 
deltoid muscle which radiated down to the right elbow, as 
well as stiffness of the right shoulder.  He complained of a 
constant aching pain in his cervical spine as well as some 
numbness and tingling involving the right side of his face 
and the entire right arm and hand.  He also complained of a 
dull aching pain across his lumbosacral spine.  The 
veteran's right shoulder had no swelling.  He was tender 
over the deltoid muscle.  The motion of his right shoulder 
was limited because of pain to flexion of 150 degrees, 
abduction to 90 degrees, external rotation to 70 degrees, 
and internal rotation to 50 degrees.  Adduction and 
extension were full.  There was no evidence of atrophy in 
the right upper extremity.  Examination of the spine 
revealed no tenderness.  However, the veteran complained of 
pain on all movements of the spine.  He had only 20 degrees 
of extension, 5 degrees of flexion, and 5 degrees of right 
and left lateral rotation and right and left lateral 
bending.  In the lumbar area, he had only 10 degrees of 
motion in all planes because of pain.  Reflexes and 
sensation were intact in the lower extremities, and there 
was no evidence of muscle atrophy.  X-rays of the veteran's 
cervical spine were negative.  X-rays of the veteran's 
lumbosacral spine noted a transitional fifth lumbar vertebra 
with a limbus vertebra of the transitional fifth lumbar 
vertebra.  There were several millimeters of retrolisthesis 
at L4-L5.

The examiner diagnosed the veteran with chronic pain 
syndrome, with some evidence of degenerative disc disease in 
the lumbar spine.  However, the examiner indicated that the 
veteran's symptoms were far out of proportion to his 
objective findings.  The examiner indicated that he felt 
that the veteran's pain and limitation of motion 
particularly in the cervical and lumbar areas were of a 
psychogenic origin rather than an organic musculoskeletal 
origin. 

An April 2004 MRI of the veteran noted central disc 
protrusion at C3-C4 impinging on the spinal cord with 
preservation of the normal cord signal.  Also noted was 
bilateral caudal neural foraminal narrowing at L4-L5 
secondary to degenerative facet hypertrophy and a disc 
bulge.

The veteran received a further VA examination in October 
2005.  The veteran reported pain in his back radiating to 
his lower extremities, as well as stiffness and weakness.  
The examiner did not elicit any evidence of flare ups.  The 
examiner noted that the veteran was difficult to examine 
because he did not put forth much effort, and most of his 
effort was directed towards avoiding answering questions and 
screaming every time someone came near him to touch him.  
The examiner commented that the veteran appeared to think 
that shouting loudly and whining a lot impressed everyone 
that he was having severe pain.

The veteran stated he was unable to walk without assistive 
devices.  He wore a cervical collar and a back brace to the 
examination, and was in a wheelchair.  He reported he could 
walk no more than 100 feet and stand no more than 5 minutes.  
He also reported being unsteady, and having a history of 
falling.  The veteran refused to get out of the wheelchair 
during the examination.  The veteran's flexion of the 
cervical spine was forward to 12 degrees, at which time he 
stopped due to pain.  He reported the pain starting at 6 
degrees.  The veteran extended his neck to 20 degrees, at 
which time he stopped due to pain.  He reported the pain 
began at 13 degrees.  The veteran flexed or tilted his neck 
to the left 16 degrees then stopped due to pain.  The 
veteran flexed his neck to the right 9 degrees and stopped 
due to pain.  The veteran rotated to the left 16 degrees, 
and to the right 17 degrees, stopping at those points due to 
reported pain.  The veteran stated he did not have flare ups 
and also stated he absolutely would not dare to exercise his 
neck to evaluate any repetitive motion deficits. 

As to range of motion of the thoracolumbar spine, the 
veteran refused to participate in the examination.  The 
veteran refused to get out of his wheelchair, refused to 
take off his low back brace, and refused to stand for any 
length of testing.  The veteran was poorly cooperative when 
neurological examination was attempted as well, refusing to 
remove splints for examination.  The veteran was diagnosed 
with central disc herniation at C3-C4 without evidence of 
radiculopathy, and a stable bulging disc at L4-L5 with disc 
material bulging through his inferior neuroforaminal but not 
compromising the nerve roots.  The examiner noted no 
evidence of radiculopathy, however, he indicated that the 
entire spine examination was so severely compromised by the 
veteran's lack of cooperation that most of the results were 
speculative in nature.

As for the veteran's shoulder, the veteran reported constant 
chronic pain, but no flare ups.  The examiner was able to 
flex the veteran's shoulder to 45 degrees, although the 
veteran reported pain with just touching the shoulder.  
Active abduction of the right shoulder was 36 degrees with 
pain almost immediately.  It was noted that the left 
shoulder was almost as problematic as the right shoulder.  
The examiner indicated that he would want the veteran to be 
completely detoxified off of all medications before he would 
make any prognostication about what the veteran could and 
could not do with his shoulders.  The examiner indicated 
that the veteran was totally uncooperative and would not 
even vaguely attempt to exercise his shoulders to evaluate 
DeLuca criteria.  Upon a second attempt at examination, the 
veteran was able to flex passively to 42 degrees and 
actively to 45 degrees, which the examiner noted was 
probably the most incredible reversal of numbers he has 
seen.  Passive abduction was to 52 degrees with pain.  
Active abduction was to 36 degrees with pain.  Right 
shoulder abduction pain began at 20 degrees.  The examiner 
indicated that right shoulder pain began at 22 degrees of 
flexion, and he was able to actively flex to 45 degrees 
according to goniometer reading, which was more than passive 
flexion, and which the examiner found to be remarkable.  The 
examiner indicated that the veteran had the same 
symptomatology as his last shoulder examination.  However, 
the examiner indicated that it was virtually impossible to 
get an accurate evaluation from someone who was so 
hypersensitive that he yelped when his skin was touched.  
Diagnosis was right shoulder bicipital tendonitis and 
history of subacromial bursitis, no significant change 
noted, chronic pain syndrome, and poorly controlled use of 
prescription drugs versus abuse.

A report of VA neurosurgery consult dated February 2006 
indicates that the veteran was diagnosed with mild 
spondylosis of the cervical and lumbar spine, not out of 
range of normal for his age.  There was no evidence of 
myelopathy or radiculopathy with the exception of bilateral 
shoulder pain, which the examiner indicated could be related 
to the veteran's C3-C4 foraminal stenosis, however, given 
the significant functional overlay in the veteran, 
additional neurological testing would have to be 
accomplished to confirm this.  The examiner indicates that 
otherwise the examination, and the veteran's presenting 
level of incapacitation (in a wheelchair with bilateral 
wrist splints and numerous complaints) was found to be out 
of proportion to objective clinical evidence.

As noted above, to warrant a higher rating for his right 
shoulder, the veteran would have to be found to have 
limitation of motion of the right shoulder to shoulder 
level.  Reviewing the relevant ranges of motion, range of 
motion on a March 1997 VA examination was flexion of 110 
degrees, range of motion during a June 1998 VA examination 
was to 150 degrees, range of motion during a June 1998 
report of physical therapy was noted to be 120 degrees, and 
range of motion on June 2001 VA examination was to 180 
degrees.  Range of motion on a March 2004 VA examination was 
flexion to 150 degrees.   None of these ranges of motion are 
consistent with a finding of limitation of motion to 
shoulder level, such that they  would warrant an increase in 
the veteran's evaluation for his service connected right 
shoulder disability.

Findings are noted from the veteran's VA examination in 
October 2005, which noted a limitation of motion of the 
right shoulder of 36 degrees and 45 degrees.  This level of 
limitation would be sufficient to increase the veteran's 
evaluation to 20 percent; if these evaluations were found to 
be accurate.  However, the examiner at that time indicated 
that it was impossible to get an accurate evaluation from 
the veteran, who reacted in a hypersensitive manner, and 
cooperated poorly with the examiner.  The inconsistency in 
active and passive range of motion testing suggested to the 
examiner that the veteran was not fully cooperating by 
putting forth a complete effort.  The Board notes that the 
rest of the veteran's record contains a similar pattern, 
with the June 1998 VA examiner indicating that the veteran 
was not performing his full effort, and with a March 2004 
examiner indicating that the veteran's symptoms were far out 
of proportion to his objective findings, and likely of 
psychogenic origin.  Thus, the Board finds the levels of 
limitation of motion as recorded during these examinations 
to be of minimal probative value.

Therefore, considering all the competent and probative 
medical evidence of record, the Board finds that the veteran 
does have limitation of motion of the arm due to his service 
connected right shoulder disability, however that limitation 
of motion is not at least to shoulder level, such that a 
higher rating would be warranted.  As such, the Board finds 
that the preponderance of the evidence of record is against 
a grant of increased rating for this disability.

As to a higher rating for the cervical strain, the Board 
initially notes that the evidence of record does not show 
that the veteran has ever been diagnosed with intervertebral 
disc syndrome; therefore the Board does not find that an 
evaluation would be warranted under the old or the revised 
codes dealing with intervertebral disc syndrome.  To warrant 
a higher rating for his cervical strain under any other 
applicable code, the veteran would have to be found to have 
moderate limitation of 


the cervical spine, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

Reviewing the evidence of record, a March 1997 VA 
examination noted no fixed deformities of the back, and no 
muscle spasm.  The veteran was found at that time to have 
full and complete range of motion of the cervical spine.  
There was no objective evidence of pain on motion of any 
movement of the cervical spine.  These findings are not 
sufficient to warrant an increased evaluation under the old 
or revised criteria.

The report of a June 1998 range of motion of the veteran's 
cervical spine noted forward flexion of 10 degrees, right 
and left lateral flexion of 20 degrees, and left and right 
lateral rotation to 40 degrees; however, the examiner 
indicated that these ranges of motion were not accurate 
because the veteran was not putting forth a full effort, and 
that there was no objective evidence of painful motion in 
all movements of the cervicolumbar spine, and no evidence of 
muscle spasm.  As the examiner indicated that these ranges 
of motion as reported were not accurate, the Board considers 
these findings to be of minimal probative value.  

Report of VA examination of June 2001 noted flexion and 
extension of the neck were to 25 degrees.  Lateral bending 
was 15 degrees to the right and left.  Rotations right and 
left were 80 degrees.  Painful neck motion was noted at 
lateral 10 degrees.  

A report of May 2002 VA examination noted flexion of the 
cervical spine was 5 degrees, extension was 10 degrees, 
lateral bending right and left, and rotation right and left 
were to 0 degrees.  No cervical spasm was noted.  The 
veteran reported pain on all ranges of motion.  Manual 
muscle test was noted to not be reliable.  The examiner 
indicated that this was a poor physical examination.  As 
muscle testing was not reliable, and as the examiner 
indicated that this was a poor physical examination, the 
Board finds this evidence to also be of limited probative 
value.

The report of VA examination in March 2004 indicated that 
the veteran had no tenderness of the cervical spine, but 
complained of pain on all movements of the spine.  He had 
only 20 degrees of extension, 5 degrees of flexion, and 5 
degrees of right and left lateral rotation and right and 
left lateral bending.  The examiner diagnosed the veteran 
with chronic pain syndrome, with some evidence of 
degenerative disc disease in the lumbar spine.  However, the 
examiner indicated that the veteran's symptoms were far out 
of proportion to his objective findings.  The examiner 
indicated that he felt that the veteran's pain and 
limitation of motion particularly in the cervical and lumbar 
areas was of a psychogenic origin rather than an organic 
musculoskeletal origin.  Again, based on these examiner's 
findings, while the veteran reported a very limited range of 
motion, the Board believes these findings to be of very 
limited probative value.

In the report of October 2005 VA examination, the examiner 
noted that the veteran was difficult to examine because he 
did not put forth much effort, and most of his effort was 
directed towards avoiding answering questions.  The 
veteran's flexion of the cervical spine was forward to 12 
degrees, at which time he stopped due to pain.  He reported 
the pain starting at 6 degrees.  The veteran extended his 
neck to 20 degrees, at which time he stopped due to pain.  
He reported the pain began at 13 degrees.  The veteran 
flexed or tilted his neck to the left 16 degrees then 
stopped due to pain.  The veteran flexed his neck to the 
right 9 degrees and stopped due to pain.  The veteran 
rotated to the left 16 degrees, and to the right 17 degrees, 
stopping at those points due to reported pain.  The examiner 
indicated that the entire spine examination was so severely 
compromised by the veteran's lack of cooperation that most 
of the results are speculative in nature.  Therefore, the 
Board believes the findings from this examination to be of 
no probative value whatsoever.

A consultation report dated February 2006 indicated that the 
veteran's presenting level of incapacitation (in a 
wheelchair with bilateral wrist splints and numerous 
complaints) was found to be out of proportion to objective 
clinical evidence.

The Board also notes, as to both the veteran's cervical and 
dorsolumbar strains, that the veteran has had several 
intervening injuries to his spine, including an injury at 
work, and a 2002 motor vehicle accident, both injuries 
unrelated to service.

In short, the veteran has, numerous times, refused to 
cooperate with examiners, and refused to provide his full 
effort during VA examination.  The veteran must cooperate 
with examiners during an examination, in order to make an 
accurate assessment of the veteran's current level of 
disability; otherwise, findings from that examination cannot 
be considered accurate.  Therefore, the Board opines that 
any findings from those examinations where the examiners 
have indicated that the veteran has not fully cooperated 
with them are of minimal probative value.  At those times 
when he has been found to be cooperating with examiners, the 
Board finds, considering the evidence of record taken as a 
whole, that the preponderance of the evidence indicates that 
the veteran's cervical spine disability has been found to 
result in no more than a mild limitation of motion, with the 
veteran's forward flexion of the spine generally being found 
to be greater than 30 degrees.  The Board does not find that 
the criteria for a 20 percent evaluation for the veteran's 
cervical spine strain have been met under any of the 
applicable old or new regulations.  Therefore, the Board 
finds that the preponderance of the competent medical 
evidence of record indicates that the criteria for a higher 
evaluation for the veteran's service connected cervical 
spine strain have not been met.

As to a higher rating for the veteran's dorsolumbar strain, 
the May 2002 VA examination report indicated that the 
degenerative disc changes in the dorsolumbar spine were 
unrelated to the service-connected strain; therefore an 
evaluation would not be warranted under the old or the 
revised codes dealing with intervertebral disc syndrome.  To 
warrant a higher rating for his dorsolumbar strain under any 
other applicable code therefore, the veteran would have to 
be found to have moderate limitation of motion of the lumbar 
spine, or forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Reviewing the evidence of record, a March 1997 VA 
examination noted no fixed deformities of the back, and no 
muscle spasm.  The veteran had full and complete range of 
motion of the lumbar spine, except that forward flexion was 
to 45 degrees, and backward extension was to 20 degrees; 
however, the veteran was noted to appear to not be making 
his full effort for the range of motion testing.  There was 
no objective evidence of pain on motion of any movement of 
the lumbar spine.  As the examiner indicated that the 
veteran was not making his full effort for the range of 
motion testing, the findings from this examination are of 
limited probative value.

A June 1998 VA examination report noted range of motion of 
the lumbar spine of forward flexion of 30 degrees, backward 
extension to 10 degrees, right and left lateral flexion to 
15 degrees, and right and left rotation to 20 degrees; 
however, the examiner indicated that these ranges of motion 
were not accurate because the veteran was not putting forth 
a full effort, and because there was no objective evidence 
of painful motion in all movements of the cervicolumbar 
spine, and no evidence of muscle spasm.  Therefore these 
recorded limitations of motion are also considered to be of 
limited probative value.

A report of VA examination of June 2001 noted lumbar spine 
flexion to 70 degrees, extension to 10 degrees, lateral 
bending right and left to 15 degrees, and rotation right and 
left to 30 degrees.  Painful back flexion was noted at 70 
degrees, and at 10 degrees laterally.  There was no report 
of muscle spasms.  This level of limitation of motion, and 
disability, is not consistent with a finding of moderate 
limitation of motion or, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; therefore the criteria for a 
higher evaluation for the veteran's dorsolumbar strain have 
not been met under these findings.

A report of May 2002 VA examination noted that the lumbar 
spine had flexion to 5 degrees, extension to 0 degrees, and 
lateral bending right and left of 5 degrees.  He also had a 
moderate lumbar spasm from L1 to L5.  He reported pain on 
all ranges of motion.  Manual muscle test was noted to not 
be reliable.  The examiner indicated that this was a poor 
physical examination.  As the examiner indicated that this 
was a poor examination and physical findings were not 
reliable, the Board finds these levels of reported 
limitation of motion to be of negligible probative value.

The report of VA examination in March 2004 indicated that 
the veteran had no tenderness of the lumbar spine, but 
complained of pain on all movements of the spine.  In the 
lumbar area, he had only 10 degrees of motion in all planes 
because of pain.  The examiner diagnosed the veteran with 
chronic pain syndrome, with some evidence of degenerative 
disc disease in the lumbar spine.  However, the examiner 
indicated that the veteran's symptoms were far out of 
proportion to his objective findings.  The examiner 
indicated that he felt that the veteran's pain and 
limitation of motion particularly in the cervical and lumbar 
areas was of a psychogenic origin rather than an organic 
musculoskeletal origin.  Again, based on the examiner's 
notations, the Board finds the reported symptomatology in 
this examination to be of limited probative value.

An attempt was made to examine the veteran's lumbar spine in 
October 2005, however, the veteran was reported to be 
difficult to examine because he did not put forth much 
effort, and most of his effort was directed towards avoiding 
answering questions.  In fact the veteran refused to 
participate in testing of range of motion of the lumbar 
spine, refusing to stand or get out of his wheel chair.  
Therefore no probative information regarding the veteran's 
symptomatology of the lumbar spine was able to be elicited 
from this examination.

A consultation report dated February 2006 indicated that the 
veteran's presenting level of incapacitation (in a 
wheelchair with bilateral wrist splints and numerous 
complaints) was found to be out of proportion to objective 
clinical evidence.

As noted above, the veteran has, numerous times, refused to 
cooperate with examiners, and refused to provide his full 
effort during VA examination.  Therefore, the Board opines 
that any findings from examinations where the examiners have 
indicated that the veteran has not fully cooperated with 
them to be of minimal probative value.  At those times when 
he has been found to be cooperating with examiners, the 
veteran's dorsolumbar spine disability has been found to 
result in no more than a mild limitation of motion, and 
minimal to no muscle spasm.  None of the criteria for a 20 
percent evaluation for the veteran's dorsolumbar strain have 
been met, according to the evidence of record.  Therefore, 
the Board finds that the preponderance of the competent 
medical evidence of record indicates that the criteria for a 
higher evaluation for the veteran's service connected 
dorsolumbar spine strain have not been met.

As the preponderance of the evidence is against these 
claims, the benefit-of-the-doubt doctrine does not apply, 
and increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).




ORDER

Entitlement to an increased evaluation for right shoulder 
bicipital tendonitis and bursitis, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for cervical strain, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for dorsolumbar 
strain, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


